                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


LEAH HEGEMAN                                               CIVIL ACTION

v.                                                         NO. 18-613

MICHAEL HARRISON, LARRY ADAMS,
and THE CITY OF NEW ORLEANS                                SECTION “F”


                             ORDER AND REASONS

     Before the Court is the defendants’ Rule 12(c) motion to

dismiss,    or   in   the   alternative,   Rule   56   motion   for   summary

judgment.    For the reasons that follow, the motion is GRANTED, in

part, as to the plaintiff’s § 1983 claims against Officer Adams

and Superintendent Harrison in their official capacities, and

DENIED, in part, as to the plaintiff’s claims against Officer Adams

and Superintendent Harrison in their individual capacities, as

well as to her Monell liability claim against the City for failure

to discipline.

                                 Background

     This civil rights lawsuit arises from a young woman’s claims

that she sustained serious injuries at the hands of the New Orleans

Police Department while protesting President Trump’s inauguration.

     On the evening of January 20, 2017, NOPD officers were ordered

to Lafayette Square in New Orleans, Louisiana to monitor the

gathering of a protest.       Upon arriving to the scene, the officers



                                     1
observed protestors dressed in black attire with masks or bandanas

covering their faces.         As the protestors began traveling towards

Canal Street, what began as a rally turned into a riot.               Members

of the public were observed shattering windowpanes, spray painting

local   businesses      and   NOPD    vehicles,     and   throwing   homemade

firecrackers at officers.            Officer Larry Adams also witnessed

rioters attempt to knock another officer off of his scooter.               The

officers kept a close eye on the disorderly protestors and arrested

those who disturbed the peace of the demonstration.

     Leah Hegeman, a 26-year-old resident of New Orleans, was one

of the many participants in the protest. Although it is undisputed

that Officer Larry Adams encountered Ms. Hegeman in the 500 block

of North Rampart Street, the two present strikingly different

accounts   of   their   exchange.       According    to   an   “Officer   Force

Statement” completed by Adams, he instructed protestors that the

area in which he was apprehending suspects was being cordoned off.

When Hegeman attempted to push past him, Officer Adams informed

her that she was under arrest for violating a police corridor.

Officer Adams further reported that, as he clasped Hegeman’s

wrists, she pulled away in an attempt to evade custody.              Refusing

to let Ms. Hegeman go, Officer Adams spun around until the pair

“gradually went to the ground.”

     Ms. Hegeman presents her account of the incident in the form

of an affidavit.     Hegeman attests that, while standing in the 500

                                       2
block of North Rampart Street, she observed an NOPD officer beating

and choking an unarmed man on the ground.       She further attests

that, up until that point, she had not been told by law enforcement

to disperse from her location, that she was impeding police work,

or that she could not film or record the scene.         As Ms. Hegeman

began to film the altercation, Officer Adams charged toward her

violently and pushed her back.    However, he did not verbally order

or command her to move back, nor did he command her to stop filming.

Accordingly, Ms. Hegeman backed away but continued to film the

altercation.   As she was backing away, Officer Adams “suddenly and

violently rushed [her], grabbed [her], and tackled [her] to the

ground.” Hegeman further attests that she felt a tremendous amount

of pressure on her back and the back of her neck and informed

Officer Adams that she could not breathe before she briefly lost

consciousness.     Upon    regaining   consciousness,    Hegeman   was

handcuffed, and her backpack was removed from her body with a

knife.

     Suffering from a history of brain cancer, Ms. Hegeman becomes

symptomatic and is required to seek medical attention whenever she

experiences head trauma.    Accordingly, while sitting in the rear

of a police car, she informed officers of her condition and

requested medical attention.     Her requests were met with laughter

and delay, and she later vomited due to a concussion.



                                   3
       Ms. Hegeman was eventually transported to University Medical

Center for treatment, after which she was taken to Orleans Parish

Prison and booked with the following state law crimes: wearing

masks in public (La. R.S. § 14:313), inciting a riot (La. R.S. §

14:329.2), and criminal damage to historic buildings or landmarks

(La.    R.S.   §     14:56.5(C)(1)).            All   charges    were     subsequently

dismissed by the Orleans Parish District Attorney’s office.

       After investigating the incident, Sergeant Christina Watson

of     the   Public    Integrity       Bureau’s         Force   Investigation      Team

determined     that    the   “use      of   force       was   justified    and    within

department policy.” 1        Sergeant Watson explained in her report:

       Hegeman accused Officer Adams [of] throwing her to the
       ground and standing on the back of her neck. There is
       no conclusive video evidence to refute Hegeman’s claims,
       because Officer Adams lost his BWC [body worn camera]
       before he engaged Hegeman.    Therefore, it is possible
       that Officer Adams may have fallen on her neck because
       she complained of neck pain . . . . The momentum of
       Hegeman and Officer Adams falling on the ground could
       have force[d] Hegeman to hit her head on the ground and
       irritate[d] her previous condition.

       On January 19, 2018, Leah Hegeman filed this 42 U.S.C. § 1983

civil rights lawsuit against the City of New Orleans; former

Superintendent        of   the   New   Orleans        Police    Department,      Michael

Harrison; and NOPD officers, Larry Adams and Christopher Barbe.

Hegeman      seeks    to   recover      from      the     defendants      for    various


1In an affidavit dated February 5, 2019, Sergeant Christina Watson
attests   that   she   “conducted    a   thorough   administrative
investigation relative to the incident.”
                                            4
constitutional violations underlying her § 1983 claims, including

violations of her First, Fourth, and Fourteenth Amendment rights;

she also asserts Monell liability, as well as various state law

claims     including   false   arrest,          false    imprisonment,      assault,

battery, and intentional infliction of emotional distress. 2                      The

defendants now move to dismiss the plaintiff’s claims under Rule

12(c), or in the alternative, for summary judgment under Rule 56. 3

                                    I.

                                    A.

     The    standard   for   deciding       a    motion    for   judgment    on   the

pleadings under Rule 12(c) of the Federal Rules of Civil Procedure

is the same as the one for deciding a motion to dismiss for failure

to state a claim under Rule 12(b)(6).                   Gentilello v. Rege, 627

F.3d 540, 543-44 (5th Cir. 2010).               A court may grant a Rule 12(c)

motion only if the pleadings evince no disputes of genuine material

fact and questions of law alone remain.                 Great Plains Trust Co. v.




2  Her complaint alleges the following damages: (1) pain and
suffering stemming from a concussion, lacerations, bruises, and
back and neck injuries she sustained; (2) psychological injuries,
including emotional distress, mental anguish, embarrassment,
humiliation, and post-traumatic stress disorder; (3) inconvenience
and loss of income; (4) medical expenses; (5) property damage in
the form of a destroyed backpack and iPhone; and (6) legal fees.
3 Officer Christopher Barbe was dismissed from this lawsuit, with

prejudice, on March 12, 2019. Accordingly, the defendants’ pending
motion is moot insofar as it requests the dismissal of claims
asserted against Barbe.
                                        5
Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002)

(citations omitted).

       In considering a Rule 12(b)(6), or a Rule 12(c) motion, the

Court accepts all well-pleaded facts as true and draws all factual

inferences in favor of the non-movant.                See id. at 313 n.8;

Alexander v. City of Round Rock, 854 F.3d 298, 303 (5th Cir. 2017)

(citing Thompson, 764 F.3d at 502; Stokes v. Gann, 498 F.3d 483,

484 (5th Cir. 2007)); Doe v. Myspace, Inc., 528 F.3d 413, 418 (5th

Cir. 2008).     But, in deciding whether dismissal is warranted, the

Court will not accept conclusory allegations in the complaint as

true.    Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards,

Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).           Indeed, the Court must

first    identify   pleadings     that    are   conclusory    and,    thus,      not

entitled to the assumption of truth.            Ashcroft v. Iqbal, 556 U.S.

662, 129 S. Ct. 1937, 1949 (2009).           A corollary: legal conclusions

“must be supported by factual allegations.” Id. at 1950. Assuming

the veracity of the well-pleaded factual allegations, the Court

must    then   determine   “whether      they   plausibly    give    rise   to   an

entitlement to relief.      Id.

       To survive a Rule 12 motion to dismiss or for judgment on the

pleadings, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on

its face.’” Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)

(quoting Iqbal, 129 S. Ct. at 1949 (2009)) (internal quotation

                                         6
marks omitted).        “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quotation marks, citations, and footnote omitted).                       “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”                  Iqbal,

129 S. Ct. at 1949 (“The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.”).                   This is a

“context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Id.                        “Where a

complaint     pleads    facts    that   are    merely      consistent     with    a

defendant’s    liability,       it   stops    short   of    the   line    between

possibility and plausibility of entitlement to relief.”                          Id.

(citing Twombly, 550 U.S. at 557) (internal quotations omitted).

     In deciding a motion to dismiss, the Court may consider

documents that are essentially “part of the pleadings” -- that is,

any documents attached to or incorporated in the plaintiff’s

complaint that are central to the plaintiff’s claim for relief.

Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th

Cir. 2004) (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d

496, 498-99 (5th Cir. 2000)).           Also, the Court is permitted to

                                        7
consider matters of public records and other matters subject to

judicial notice without converting the motion into one for summary

judgment.    See United States ex rel. Willard v. Humana Health Plan

of Texas Inc., 336 F.3d 375, 379 (5th Cir. 2003).

                                    B.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.         See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                 Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.           Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial   do   not   qualify   as    competent

                                     8
opposing evidence.    Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party   cannot       defeat   summary    judgment    with

conclusory   allegations,    unsubstantiated       assertions,    or    only   a

scintilla of evidence.”      Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly   probative,”     summary       judgment   is      appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).             Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).



                                      9
                                   II.

     Title 42, United States Code, Section 1983 creates a damages

remedy for the violation of federal constitutional or statutory

rights under color of state law; it provides:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State . . .
     subjects, or causes to be subjected, any . . . person
     within the jurisdiction thereof to the deprivation of
     any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party
     injured.

     Because § 1983 merely provides a remedy for designated rights,

rather   than   creating   any   substantive   rights,    “an   underlying

constitutional    or   statutory    violation    is   a    predicate    to

liability.”     Harrington v. Harris, 118 F.3d 359, 365 (5th Cir.

1997) (citation omitted).        To establish § 1983 liability, the

plaintiff must satisfy three elements:

     (1)   deprivation of a right secured by the                 U.S.
           Constitution or federal law,
     (2)   that occurred under color of state law, and
     (3)   was caused by a state actor.

Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th Cir. 2004)

(citation omitted).    Ms. Hegeman’s § 1983 claims are based upon

alleged deprivations of her constitutional rights to be free from

excessive force and false arrest under the Fourth Amendment, to

freedom of expression under the First Amendment, and to substantive

due process under the Fourteenth Amendment.




                                    10
  A. Claims Against Officer Larry Adams

      In pursuing her § 1983 claims, Hegeman has sued Officer Larry

Adams in his official and individual capacities, alleging that he

violated her Fourth Amendment rights to be free from excessive

force and false arrest, as well as her rights to freedom of

expression and peaceable assembly secured by the First Amendment.

Because Hegeman also has asserted § 1983 claims against the City

itself, her § 1983 claims against Adams in his official capacity

are duplicative and must be dismissed.       See Romero v. Becken, 256

F.3d 349, 355 (5th Cir. 2001) (“The district court was [] correct

in dismissing the allegations against all of the municipal officers

. . . in their official capacities, as these allegations duplicate

claims against the respective governmental entities themselves.”).

      Defendant Adams maintains that he is entitled to dismissal of

the   plaintiff’s   individual   capacity   claims      because   qualified

immunity shields him from liability.        To support his defense of

qualified   immunity,   Adams    contends   that   he    did   not   violate

Hegeman’s rights to be free from false arrest or excessive force

in light of Fourth Amendment principles because the arrest was

supported by probable cause, he used a reasonable amount of force,

and his conduct was objectively reasonable in light of clearly-

established law.

      “[Q]ualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not

                                   11
violate clearly established regulatory or constitutional rights of

which a reasonable person would have known.’” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)).        “Qualified immunity is designed to shield from

civil liability all but the plainly incompetent or those who

violate the law.”        Brady v. Fort Bend Cty., 58 F.3d 173, 174 (5th

Cir. 1995).      Generally, “qualified immunity represents the norm.”

Id.

       In resolving government officials’ qualified immunity claims,

the Court must evaluate two factors: (1) whether the plaintiff has

shown the violation of a constitutional right; and (2) whether the

right   at     issue   was   clearly     established     at    the   time    of   the

defendants’      alleged     misconduct.      Pearson,   555    U.S.    at   232-36

(holding that a court may consider these prongs in any sequence

and need not consider both).           Once a defendant invokes the defense

of qualified immunity, the burden shifts to the plaintiff to show

that the defense is unavailable.              See Collier v. Montgomery, 569

F.3d    214,    217-18     (5th   Cir.    2009)    (“Although        nominally    an

affirmative defense, the plaintiff has the burden to negate the

assertion of qualified immunity once properly raised”); see also

McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002)

(en banc).       A plaintiff must establish that the defendant was

either personally involved in the deprivation or that his wrongful



                                         12
actions were causally connected to the deprivation.                  James v. Tex.

Collin Cty., 535 F.3d 365, 373 (5th Cir. 2008).

      Mindful of the contours of qualified immunity, the Court turns

to the relevant constitutional rights Hegeman asserts Officer

Adams   violated   –   namely,      the    Fourth     Amendment’s        prohibitions

against false arrest and excessive force, as well as the First

Amendment right to freedom of expression.

  (i)      False    Arrest    and    Violation        of   Right    to    Freedom   of

           Expression

      Hegeman challenges the constitutionality of her arrest under

both the First and Fourth Amendments.                      “A warrantless arrest

without probable cause,” or a false arrest, “violates clearly

established law defining an individual’s rights under the Fourth

Amendment.”    Davidson v. City of Stafford, 848 F.3d 384, 391 (5th

Cir. 2017) (citing Hogan v. Cunningham, 722 F.3d 725, 731 (5th

Cir. 2013)).     “Individuals who protest are also protected under

the   First    Amendment     from    retaliatory        actions     by     government

officials.”    Id. (citing Allen v. Cisneros, 815 F.3d 239, 244 (5th

Cir. 2016)).    However, the law is clear that where an officer has

probable cause to arrest an individual, “the objectives of law

enforcement    take    primacy      over       the   citizen’s     right    to   avoid

retaliation.”      Id. (quoting Allen, 815 F.3d at 245).                     Probable

cause exists where “facts and circumstances within the officer’s

knowledge [] are sufficient to warrant a prudent person, or one of

                                          13
reasonable caution, in believing, in the circumstances shown, that

the suspect has committed, is committing, or is about to commit an

offense.”    Id. (quoting Hogan, 722 F.3d at 731).

     Therefore, the only question this Court must address in

determining   whether       Adams   is   entitled      to   qualified   immunity

concerning Hegeman’s false arrest and freedom of expression claims

is whether Hegeman has shown that Adams arrested her without

probable cause, and that Adams was objectively unreasonable in

believing there was probable cause for her arrest.                Id.

     Officer Adams contends that his decision to arrest Ms. Hegeman

was clearly based on probable cause because she had refused to

obey his orders to back away from a police corridor.               For support,

Adams   points   to   the    “Officer     Force      Statement”   he    completed

following the incident, in which he reported that he advised

Hegeman that she was under arrest after she attempted to push past

him in violation of a police corridor.

     Ms. Hegeman successfully overcomes Officer Adams’s qualified

immunity    defense   by    pointing      to   her    own   affidavit    and   his

deposition testimony. Hegeman alleges in her complaint and attests

in her affidavit that, as she began to film an altercation between

an NOPD officer and an unarmed man on the ground, Officer Adams

charged toward her and violently pushed her back.                  She further

alleges and attests that she “began to back up” while continuing

to film the altercation, and that Adams “suddenly and violently”

                                         14
tackled her to the ground as she was backing away.   Interestingly,

Officer Adams corroborated Hegeman’s recollection of the facts

during his deposition when he testified that Hegeman was not told

to back away from the police corridor and that she did not attempt

to push past him. 4   Although Officer Adams also testified that he

proceeded to arrest Hegeman because he had “observed her commit a

crime,” he could not recall what crime that may have been. 5


4During his deposition on January 4, 2019, Officer Adams testified
as follows:

      Q: Yeah, you placed her under arrest, did she make any
      effort to run passed [sic] you?
      A: I don’t recall, no.
                                . . .
      Q: All right. And clearly, Ms. Hegeman did not try –
      did not assault you; is that correct?
      A: Not to my knowledge; no.
      Q: Not to your knowledge, not that you recall?
      A: Not that I recall.
      Q: And she didn’t try to run at you, right?
      A: No.
                             . . .
      Q: . . . Was Ms. Hegeman told to back away from the
      police corridor?
      A: Their client?
      Q: Yes, correct, Ms. Hegeman.
      A: No.
5 When asked why he stopped Ms. Hegeman to arrest her, Adams offered

the following testimony:
      Q: -- the arrestee, Ms. Hegeman in that video, she was
      not moving towards you, is that correct?
      A: No. She was evading from me because I observed her
      commit a crime.
      Q: What crime did you observe?
      A: I don’t recall offhand . . . But, obviously, I
      wouldn’t have been going after her unless I observed her
      commit a crime.
      Q: Okay. When she asked what she’s been arrested for,
      what did you tell her?
                                 15
     On this record, genuine factual disputes exist as to whether

Officer Adams had observed Ms. Hegeman disobey any police order or

commit any crime when he proceeded to arrest her.                    Because a

reasonable jury could find that Officer Adams lacked probable

cause, by his own deposition testimony, to arrest Ms. Hegeman and

was objectively unreasonable in believing there was probable cause

for the arrest, summary judgment in his favor as to Ms. Hegeman’s

false arrest claim is not warranted.

     Hegeman     bases   her   First   Amendment    claim   on   a   theory   of

retaliation.     To prevail on a First Amendment retaliation claim,

Hegeman   must     establish     that:      “(1)   [she   was]   engaged      in

constitutionally protected activity, (2) the defendants’ actions

caused [her] to suffer an injury that would chill a person of

ordinary firmness from continuing to engage in that activity, and

(3) the defendants’ adverse actions were substantially motivated

against [her] exercise of constitutionally protected conduct.”

Westfall v. Luna, 903 F.3d 534, 550 (5th Cir. 2018) (per curiam)

(quoting Keenan v. Tejeda, 290 F.3d 252, 258 (5th Cir. 2002)).




     A: I don’t recall.
                            . . .
     Q: All right. And what did you specifically see her do
     again?
     A: I don’t recall.
     Q: You don’t recall what you specifically saw her do?
     A: No.
                                       16
Generally, “the validity of a plaintiff’s First Amendment claim

hinges on probable cause for her arrest.”         Id.

     Here, Ms. Hegeman alleges in her complaint and attests in her

affidavit that she was peacefully protesting the inauguration of

President Trump and filming an altercation between an NOPD officer

and an unarmed man when Officer Larry Adams charged at her, pushed

her, and tackled her to the ground. Thereafter, she was handcuffed

and arrested.    Moreover, the Court has determined that a material

disputed fact issue exists as to whether Hegeman’s arrest was

supported by probable cause.     Accordingly, dismissal of Hegeman’s

freedom of expression claim is inappropriate. See Davidson, 848

F.3d at 391 (“Individuals who protest are also protected under the

First Amendment from retaliatory actions by government officials,”

unless “an officer has probable cause to seize that individual.”).

  (ii)      Use of Excessive Force

     Hegeman next claims that Officer Adams violated her Fourth

Amendment right to be free from excessive force; Adams, once again,

seeks the shield of qualified immunity.

     Under the first step of the qualified immunity analysis, to

establish    that   Officer   Adams    violated   the   Fourth   Amendment

prohibition against excessive force, Ms. Hegeman must show: “(1)

an injury that (2) resulted directly and only from the use of force

that was excessive to the need, and (3) that the use of force was

objectively unreasonable.”      Bush v. Strain, 513 F.3d 492, 500-01

                                      17
(5th Cir. 2008).      “Further, the ‘injury must be more than a de

minimis injury and must be evaluated in the context in which the

force was deployed.’”     Lockett v. New Orleans City, 607 F.3d 992,

999 (5th Cir. 2010) (quoting Glenn v. City of Tyler, 242 F.3d 307,

314 (5th Cir. 2001)).        In this regard, the Fifth Circuit has

clarified, “handcuffing too tightly, without more, does not amount

to excessive force.”    Id.; Freeman v. Gore, 483 F.3d 404, 417 (5th

Cir. 2007); Glenn, 242 F.3d at 314.

     When     apprehending   or   seizing     an     individual    for    law

enforcement purposes, police officers must be permitted to use

objectively     reasonable   force    in    light    of   the     facts   and

circumstances confronting them; this inquiry is made “without

regard to [the officers’] underlying intent or motivation.” Graham

v. Connor, 490 U.S. 386, 397 (1989).          “Determining whether the

force used to effect a particular seizure is ‘reasonable’ under

the Fourth Amendment requires a careful balancing of the nature

and quality of the intrusion on the individual’s Fourth Amendment

interests against the countervailing governmental interests at

stake.”     Id. at 396 (citations omitted).        For purposes of summary

judgment, the Fifth Circuit has instructed, “where the officer’s

conduct is less clear and an assessment of reasonableness mandates

a number of factual inferences, the case falls within the province

of the jury.”     Lytle v. Bexar Cty., Tex., 560 F.3d 404, 411 (5th

Cir. 2009).     In other words, summary judgment should be granted

                                     18
only if       “no   rational   jury   could    conclude   that   [the   officer]

violated the Fourth Amendment.”          Id. at 412.

       Here, Hegeman has satisfied the first prong of the qualified

immunity analysis as to Officer Adams.               According to Hegeman’s

account of the incident, as alleged in her complaint and presented

in the form of an affidavit, she sustained both physical and mental

injuries as a result of the force used by Officer Adams.                     She

attests that Officer Adams tackled her to the ground and that she

felt a tremendous amount of pressure on the back of her neck and

her back.      After telling Officer Adams that she could not breathe,

she briefly lost consciousness.              Hegeman further declares, under

oath, that she sustained a concussion, which caused her to vomit,

and that her requests for medical attention were met with laughter

and delay.      As for her psychological injuries, Hegeman points to

a letter from a licensed clinical social worker, which indicates

that    the     incident   exacerbated        Hegeman’s   pre-existing     post-

traumatic stress disorder and rendered her unable to sustain

gainful employment.        Such evidence, at a minimum, creates an issue

of fact as to whether Hegeman suffered injuries that were “more

than . . . de minimis.”         See Lockett, 607 F.3d at 999; Glenn, 242

F.3d at 314.

       As for the objective reasonableness of Officer Adams’s use of

force, the Court must consider the following factors: (1) “the

severity of the crime at issue,” (2) “whether the suspect poses an

                                        19
immediate threat to the safety of the officers or others,” and (3)

“whether [s]he is actively resisting arrest or attempting to evade

arrest by flight.”    Bush, 513 F.3d at 501 (quoting Graham, 490

U.S. at 396).   It is undisputed that Hegeman was charged with

wearing a mask in public, inciting a riot, and criminal damage to

a historic building or landmark and that all charges were later

dismissed.   Hegeman also attests that, “[a]t no time on January

20, 2017 did [she] engage in any unlawful or disorderly behavior,”

and that she was not told she had violated any law, or ordered to

back away or stop filming before Adams attempted to arrest her.

Nonetheless, she attests that she did back away, and that Officer

Adams tackled her as she proceeded to do so.

     During his deposition, Officer Adams initially testified that

he decided to arrest Hegeman because she refused to back up when

he advised that she was too close to a police corridor, and that

he saw her commit no other crime.      He later testified that he

proceeded to arrest Hegeman because he had witnessed her commit

some other criminal act, although he could not recall which crime

that may have been.      Adams went on to state, under oath, that

Hegeman never attempted to push past him and that they both fell

to the ground because he refused to let go when attempting to

effectuate the arrest.

     While Adams argues in his papers that he never tackled Hegeman

or placed pressure on her body once she was on the ground, the

                                 20
video footage is at best inconclusive on these central points.

Although the footage captured on other officers’ body cameras does

not depict Officer Adams tackle the plaintiff to the ground or

place pressure on her neck and back, the footage also does not

show how Ms. Hegeman arrived on the ground or depict her body for

the entire duration in which it remained on the ground.    Moreover,

the footage does not show Ms. Hegeman disobey Officer Adams’s

orders.   Finally, while Officer Adams claims that Hegeman was

resisting arrest, the footage does not indicate that he told

Hegeman she was under arrest before he grabbed her.     Accordingly,

the footage does not conclusively disprove the plaintiff’s account

of the incident. 6   Cf. Scott v. Harris, 550 U.S. 372, 380-81 (2007)

(holding that the plaintiff’s “version of events [wa]s so utterly

discredited by [a videotape] in the record that no reasonable jury

could have believed him”).


6 The record contains body worn camera footage captured by NOPD
officers Matthew Malveaux, Joseph Davis, and Russell Green, who
were present during Hegeman’s encounter with Officer Adams. With
respect to Officer Malveaux’s footage, the viewer first sees
Officer Adams and Hegeman standing and facing each other on a
sidewalk. Hegeman says, “I did nothing wrong, sir.” And Adams
responds, “Yeah you did . . .” As these words are exchanged, Adams
grabs Hegeman’s arms in an attempt to handcuff her, after which
Officer Malveaux turns away, such that Adams and Hegeman are no
longer visible.
     As for Officer Davis’s footage, the viewer can see Officer
Adams kneeling next to Hegeman, who is lying face down on the
ground. Neither a person, nor object, is touching Hegeman’s neck.
     Finally, with respect to Officer Green’s footage, Hegeman is
not visible; the viewer sees nothing more than several officers
gathered on a sidewalk.
                                  21
     Hegeman’s affidavit, coupled with inconclusive video footage

and Adams’s contradictory deposition testimony, raise unresolved

questions about what, in fact, occurred.         On this record, serious

and pivotal issues of fact exist as to whether Officer Adams

aggressively charged at Hegeman without having probable cause to

believe she had committed a crime, tackled her to the ground

without warning her that she was under arrest, and placed pressure

on the back of her neck after she was already subdued.               Because

genuine issues of material fact exist as to whether a reasonable

officer on the scene would have found Officer Adams’s use of force

excessive to the need and therefore objectively unreasonable,

summary judgment as to the reasonableness of Adams’s use of force

is wholly inappropriate.

     Next, the Court must determine whether Adams’s “use of force,

though a violation of the Fourth Amendment, was nevertheless

objectively unreasonable in light of clearly established law.”

Bush, 513 F.3d at 501. “[W]hile the right to be free from excessive

force is clearly established in a general sense, the right to be

free from the degree of force employed in a particular situation

may not have been clear to a reasonable of officer at the scene.”

Id. at 502.    In this vein, “[t]he ‘reasonableness’ of a particular

use of force must be judged from the perspective of a reasonable

officer   on   the   scene,   rather   than   with   the   20/20   vision   of

hindsight.”    Graham, 490 U.S. at 396.

                                       22
     Because the law at the time of Hegeman’s arrest “clearly

established   that    it   was   objectively   unreasonable    for    several

officers to tackle an individual who was not fleeing, not violent,

not aggressive, and only resisted by pulling his arm away from an

officer’s grasp,” Traummell v. Fruge, 868 F.3d 332, 343 (5th Cir.

2017), the Court finds that Traummell gave Officer Adams “fair

warning” that it was unconstitutional for a three-hundred-pound

officer, like him, to tackle an individual to the ground simply

because she attempted to avoid his grasp.          The law also “clearly

established” that a person has a right to not be crushed by the

weight of a police officer once subdued.          See Bush, 513 F.3d at

501 (holding that officers forcefully slamming a suspect’s face

into a vehicle when the suspect was already subdued, causing

injuries to her face, teeth, and jaw and requiring significant

medical   treatment   and   expense    was   excessive   to   the    need   and

objectively unreasonable).        Accordingly, summary judgment as to

Adams’s qualified immunity defense is not warranted. 7


7 Ms. Hegeman also asserts claims under Louisiana law for false
arrest,   false  imprisonment,   assault,   battery,   intentional
infliction of emotional distress, and for violation of the rights
“to privacy, to liberty, to be left alone, to locomotion, to
travel, to be free from unreasonable search and seizure, to be
free from unjustifiable and excessive use of force,” as well as
the rights to free speech, association, and assembly, and the
rights to due process of law and equal protection under state law.
     The defendants appear to contend that, because there is no
actionable § 1983 claim against them, the Court should decline to
exercise supplemental jurisdiction over the plaintiff’s state law
claims. Because the Court has determined that the plaintiff has
                                      23
  B. Claims   Against    the   City    of   New   Orleans   and   Former

     Superintendent Michael Harrison in His Official Capacity

     The City and Michael Harrison seek a judgment dismissing the

plaintiff’s § 1983 claims against them.           The defendants submit

that the plaintiff has failed to allege and prove that a policy,

practice, or custom of Superintendent Harrison and the City was

the moving force behind any alleged constitutional violation. 8

     Municipalities are “persons” within the meaning of § 1983 and

may be liable under this law if the governmental body itself

subjects a person to, or causes a person to be subjected to, a

deprivation of rights.    Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 690 (1978).   But, it has been cautioned, “[t]hey are liable

only for their own acts and not those attributed to them by

principles of respondeat superior.”     Victoria W. v. Larpenter, 369

F.3d 475, 482 (5th Cir. 2004) (citing Monell, 436 U.S. at 691-92).

“[A] local government may not be sued under § 1983 for an injury

inflicted solely by its employees or agents.        Instead, it is when

execution of a government’s policy or custom . . . inflicts the




pled, and raised genuine issues of material fact with respect to,
her federal constitutional claims, the defendants’ efforts to
dismiss her state law claims are without merit.
8 Because the plaintiff’s § 1983 claims against Harrison in his

official capacity are redundant to the Monell liability claims
asserted against the City, dismissal of her official capacity
claims against Harrison is appropriate. See Romero, 256 F.3d at
355.
                                  24
injury that the government as an entity is responsible under §

1983.”   Monell, 436 U.S. at 694.

      To determine whether municipal liability attaches, the Court

considers     whether       unconstitutional       conduct      is      directly

attributable to the municipality through some official custom or

policy; “isolated unconstitutional actions by municipal employees

will almost never trigger liability.”          See Piotrowski v. City of

Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citations omitted).

Indeed, the rules for imposing municipal liability are well-

settled; proof of three elements is central: “(1) an official

policy (or custom), of which (2) a policymaker can be charged with

actual   or   constructive     knowledge,    and    (3)   a     constitutional

violation whose ‘moving force’ is that policy or custom.”                 Valle

v. City of Houston, 613 F.3d 536, 541-42 (5th Cir. 2010) (quoting

Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002)

(citation omitted)). 4 Official (Monell) municipal policy “includes

the   decisions   of    a   government’s   lawmakers,     the    acts    of   its

policymaking officials, and practices so persistent and widespread

as to practically have the force of law.”          See Connick v. Thompson,




4 Proof of these three elements is necessary “to distinguish acts
of the municipality from acts of employees of the municipality,
and thereby make clear that municipal liability is limited to
action for which the municipality is actually responsible.” Burge
v. Parish of St. Tammany, 187 F.3d 452, 471 (5th Cir. 1999)
(citation omitted).
                                     25
563 U.S. 51, 61 (2011) (citations omitted) (“These are ‘action[s]

for which the municipality is actually responsible.’”).

     Pointing to no written municipal policy, Hegeman urges the

Court to hold the City of New Orleans liable under § 1983 on the

basis   of   several      unofficial     policies.        “In   order    to   find   a

municipality liable for a policy based on a pattern,” the Fifth

Circuit has instructed, “‘that pattern must have occurred for so

long or so frequently that the course of conduct warrants the

attribution     to     the    governing       body   of    knowledge      that    the

objectionable conduct is the expected, accepted practice of city

employees.’”     Davis v. City of Stafford, 848 F.3d 384, 396 (5th

Cir. 2017) (quoting Peterson v. City of Fort Worth, 588 F.3d 838,

850 (5th Cir. 2009)). Stated differently, such a “pattern requires

similarity,     specificity,        and       sufficiently         numerous      prior

incidents.”    Id.

     The plaintiff advances three theories of liability in her

complaint:     (1)   an      unwritten    municipal       policy    of   disrupting

constitutional gatherings to chill the exercise of civil rights;

(2) a failure to adequately train and supervise officers in the

use of force; and (3) a failure to discipline, which amounts to a

municipal custom of condoning the use of excessive force. 9                        The


9 Specifically, the plaintiff’s complaint provides that the City
of New Orleans and/or Michael Harrison, in their official
capacities: (1) “have authorized . . . and condoned a policy,
practice and custom whereby constitutionally protected gatherings
                                         26
Court considers each claim in turn, emphasizing that “one act is

not itself a custom” and that “[t]here must be a ‘persistent and

widespread practice.’”      Pineda v. City of Houston, 291 F.3d 325,

329 (5th Cir. 2002) (quoting Piotrowski, 237 F.3d at 581).

     First, the plaintiff fails to establish that the NOPD’s

alleged interference with constitutional gatherings in an effort

to chill the exercise of civil rights amounts to a “persistent and

widespread practice.”      Hegeman neither alleges facts nor presents

evidence to establish official disruption of any constitutional

gathering   aside   from   the   protest   in   which   she   participated.

Because it is well-settled that “one act is not itself a custom,”

the plaintiff’s “disruption” theory of § 1983 liability must fail.

See Pineda, 291 F.3d at 329. 10




and activities have been the subject of disruption, interference,
harassment and intimidation, in an effort to deter, frustrate,
intimidate and have a chilling effect upon the civil rights of New
Orleans citizens and/or residents;” (2) “have exhibited a policy,
practice, and/or custom of callousness and reckless disregard for
the civil rights of residents like the Plaintiff in their failure
to adequately screen, hire, train, supervise, and/or discipline
employees and police officers;” and (3) “have exhibited a policy,
practice and/or custom of concealing civil rights violations.”
10 Insofar as Hegeman attempts to establish the existence of a

policy or custom by alleging that Superintendent Harrison
subsequently “ratified” his subordinates’ conduct, such efforts
likewise are without merit. Fifth Circuit precedent is clear that
ratification liability exists only in the case of an “extreme
factual situation,” such as where a supervisor condones the act of
“‘pour[ing]’ gunfire onto a truck,” which kills an innocent
occupant. See Peterson v. City of Fort Worth, 588 F.3d 838, 848
(5th Cir. 2009) (citing Grandstaff v. City of Borger, 767 F.2d 161
(5th Cir. 1985)).
                                    27
      The Court next considers the plaintiff’s attempt to establish

Monell liability by alleging that the City and Superintendent

Harrison failed to properly train their officers. To recover under

a failure-to-train theory of liability, Hegeman must prove that:

“1) the [City] failed to train or supervise the officers involved;

2) there is a causal connection between the alleged failure to

supervise or train and the alleged violation of the plaintiff’s

rights; and 3) the failure to supervise or train constituted

deliberate indifference to the plaintiff’s constitutional rights.”

Peña v. City of Rio Grande City, 879 F.3d 613, 623 (5th Cir. 2018)

(quoting Thompson v. Upshur Cty., 245 F.3d 447, 459 (5th Cir.

2001)).    “[F]or    liability   to   attach     based   on    an   ‘inadequate

training’ claim, a plaintiff must allege with specificity how a

particular training program is defective.”               Roberts v. City of

Shreveport, 397 F.3d 287, 293 (5th Cir. 2005) (citing Benavides v.

Cty. Of Wilson, 955 F.2d 968, 973 (5th Cir. 1992)).             Moreover, the

Supreme   Court   has   instructed,        deliberate    indifference      is    a

“stringent standard of fault” and ordinarily requires a “pattern

of   similar   constitutional    violations     by   untrained      employees.”

Connick, 563 U.S. at 62.

      Hegeman’s     complaint    glaringly      fails     to    identify        any

inadequacy in the City’s training program itself.                   Rather, she

alleges that Superintendent Harrison – and thus the City – “failed

to properly supervise and train the officers in this incident to

                                      28
avoid     unreasonable        seizures,           unlawful      arrests,         unlawful

harassment, and excessive force;” she further claims that Harrison

failed    to    “adequately       train    them    to   approach,    interview        and

investigate       citizens    in    a     constitutional        manner.”        (emphasis

added).     These generalized boilerplate allegations, without more,

do not permit this Court to infer that the City maintained a

widespread practice of failing to properly train its police force

on the making of investigatory stops.                    Because Hegeman alleges

neither     a    pattern     of    similar      constitutional       violations       by

untrained employees, nor a complete failure to train her arresting

officers,       her   failure-to-train       claim      fails   on   the    deliberate

indifference prong.          See Peña, 879 F.3d at 624 (“[T]here is a

difference between a complete failure to train[] . . . and a

failure to train in one limited area.”) (quoting Estate of Davis

ex rel. McCully v. City of N. Richard Hills, 406 F.3d 375, 386

(5th     Cir.    2005));     see    also    Connick,      563    U.S.      at    61   (“A

municipality’s culpability for a deprivation of rights is at its

most tenuous where a claim turns on a failure to train.”).

       Finally, the Court considers Hegeman’s allegation that the

City and Superintendent Harrison failed to adequately discipline

the use of force by NOPD officers.                Stated differently, this claim

amounts to an allegation that the City maintained an unwritten

“policy that was permissive of excessive force;” it requires the

plaintiff to show a pattern of similar uses of excessive force

                                           29
that went ignored.           See Peterson v. City of Fort Worth, 588 F.3d

838, 850 (5th Cir. 2009).             The Fifth Circuit has recognized that

“a     City   policy    of     inadequate        officer     discipline     could    be

unconstitutional if it was pursued with deliberate indifference

toward the constitutional rights of citizens.”                    Piotrowski v. City

of Houston, 237 F.3d 567, 581 (5th Cir. 2001).                      A plaintiff may

prove the existence of such a policy by pointing to “a purely

formalistic investigation in which little evidence was taken, the

file    was   bare,    and    the   conclusions        of   the   investigator      were

perfunctory.”     Id. at 582.             However, “it is nearly impossible to

impute lax disciplinary policy to the City without showing a

pattern of abuses that transcends the error made in a single case.”

Id. (citations omitted).            Indeed, such a “pattern could evidence

not only the existence of a policy but also official deliberate

indifference.”        Id.

       With    respect       to     her     failure-to-discipline         theory      of

liability, Ms. Hegeman alleges in her complaint that “Harrison

protected and sheltered officers, including [Officers Adams and

Barbe], from accountability and/or discipline for their unlawful

arrests and use of force.”                 She further claims that the former

superintendent,        “having      supervisory        authority     over    internal

investigations        and    discipline,         has   repeatedly     condoned       and

ratified the illegal and unconstitutional acts of NOPD officers,

including but not limited to those described herein.”                        Finally,

                                            30
she alleges that “Harrison failed to take appropriate action to

re-train or other wise [sic] address the misconduct of the officers

in this case.”

      The City contends that Hegeman has failed to state a claim

for   failure     to    discipline     because       the   NOPD’s   “disciplinary

policies were not deficient.”          For support, the City submits that

the Public Integrity Bureau committed a “thorough administrative

investigation” following the incident and determined that Officer

Adams’s “use of force was justified and within department policy.”

If Hegeman based her failure-to-discipline claim solely upon the

City’s     failure     to   thoroughly    investigate       this    incident   and

discipline Adams on this one occasion, the Court might agree that

there is no basis to impute a policy of lax discipline to the City.

      However, viewing the facts in the light most favorable to the

plaintiff,      Ms.    Hegeman     alleges    that    Superintendent      Harrison

repeatedly failed to discipline Officer Adams and others for their

use   of   force.      And,   in    opposing   the     City’s   motion,    Hegeman

tellingly points to employment records dating back to 2011, which

indicate that eleven use-of-force complaints were lodged against

Officer Adams within an eight-year period.                   The plaintiff also

spotlights that, between 2013 and 2017, the NOPD received more

than 8,400 complaints, over 200 of which concerned the use of

unauthorized force.



                                         31
     In reply, the City urges that Hegeman’s reliance on prior

use-of-force    complaints     is    misplaced     because      the       number   of

complaints     lodged   does   not    account      for    the   percentage         of

“unfounded”    complaints.      Indeed,      the   City   notes,       the   Public

Integrity Bureau investigates each use-of-force complaint, and

“none of Officer Adams’s use of force investigations have resulted

in discipline or violation of a departmental policy.”

     The Fifth Circuit has rejected reasoning nearly identical to

that advanced by the City.      See Peterson, 588 F.3d at 852 (“[T]hat

the department itself vaguely ruled most of its complaints ‘not

sustained’     or   ‘unfounded’       is     no    assurance          that    these

investigations exonerate the City.            To the contrary, that only

four of the 27 complaints were ‘sustained’ after investigation may

tilt in Peterson's favor.”).

     Moreover, another Section of this Court, in Hayward v. City

of New Orleans, determined that the City was not entitled to

summary judgment on a failure-to-discipline claim where the City

neither re-trained, nor disciplined, an officer who been the

subject   of   thirteen   abuse-type       complaints     within      a    nine-year

period.   No. 02-3532, 2004 U.S. Dist. LEXIS 2010 (E.D. La. Feb.

12, 2004) (Fallon, J.).        The Hayward court reasoned that such

evidence raised questions of fact concerning whether the city’s

policymakers had notice of the complaints against the officer,

whether the city was deliberately indifferent to those complaints,

                                      32
and if so, whether the city’s failure to discipline the officer

was the moving force behind the plaintiff’s injuries.                  Id. at *20-

21.     As in Hayward, the copious use-of-force complaints against

Officer Adams (and his colleagues), on this record, create a fact

issue that the City’s policymakers had notice of the complaints,

that the City’s investigation process is “purely formalistic” or

“perfunctory,” and that the City’s failure to discipline Officer

Adams      was   the   moving   force    behind    Ms.     Hegeman’s    injuries.

Accordingly, summary judgment in favor of the City is inappropriate

as    to   the   plaintiff’s    Monell   liability       claim   for   failure    to

discipline.

     C. Claims    Against   Superintendent        Michael    Harrison     in     His

       Individual Capacity

       Ms. Hegeman also asserts § 1983 claims against Superintendent

Harrison in his individual capacity.               Supervisory officials are

not in law vicariously liable for a subordinate’s actions; rather,

§ 1983 liability only applies if the officials (1) “affirmatively

participate in acts that cause constitutional deprivation,” or (2)

“implement       unconstitutional   policies      that     causally    result    in

plaintiff’s injury.”        Mouille v. City of Live Oak, Tex., 977 F.2d

924, 929 (5th Cir. 1992).               To state a § 1983 claim against

Superintendent Harrison in his individual capacity, the plaintiff

“must satisfy a heightened pleading standard;” she “must allege



                                         33
specific facts giving rise to a constitutional violation.”                   Oliver

v. Scott, 276 F.3d 736, 741-42 (5th Cir. 2003).

     Here, Hegeman does not allege that Superintendent Harrison

actively engaged in the conduct that violated her constitutional

rights. Rather, she claims that he promulgated an unwritten policy

that was permissive of the use of excessive force; specifically,

she alleges in her complaint that he protected and sheltered

officers from accountability and discipline for their use of force,

condoned their unconstitutional acts, and failed to address such

misconduct.       In   this    regard,   Hegeman’s   §   1983    claim       against

Harrison in his individual capacity dovetails with her Monell

liability against the City, and she relies upon the same facts in

support of both claims.          Accordingly, for the same reasons that

Hegeman’s municipal liability claim for failure to discipline

against   the   City     survives     summary   dismissal,      her   individual

capacity claim against Harrison likewise persists. 11

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to dismiss or for summary judgment is

GRANTED, in part, as to the plaintiff’s § 1983 claims against

Officer   Adams    and    Superintendent      Harrison   in     their    official

capacities, and DENIED, in part, as to the plaintiff’s claims

against   Officer      Adams    and   Superintendent     Harrison       in    their


11 To the extent that Harrison invokes qualified immunity, the
Court defers ruling on this issue because it is not briefed.
                                         34
individual capacities, as well as to her Monell liability claim

against the City for failure to discipline.



                         New Orleans, Louisiana, March 20, 2019



                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               35
